 1
 2                                                                  ENTER JS-6
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11   CARMEN JOHN PERRI,                        )   Case No.   CV 18-5765-R
                                               )
12                                             )   ORDER OF DISMISSAL
                                  Plaintiff,   )
13                                             )
            v.                                 )
14                                             )
     THE GARDEN THAI                           )
15   RESTAURANT, et al,                        )
                                               )
16                      Defendant,             )
     ____________________________              )
17
            THE COURT having been advised by the counsel for the parties that the above-
18
     entitled action has been settled;
19
            IT IS THEREFORE ORDERED that this action is hereby dismissed without costs
20
     and without prejudice to the right, upon good cause shown within seven days, to reopen the
21
     action if the settlement is not consummated. IT IS FURTHER ORDERED that all dates set
22
     in this action are hereby vacated. The Court reserves its jurisdiction for the purpose of
23
     enforcing the settlement.
24
25
     Dated June 14, 2019
26
27                                                      MANUEL L. REAL
                                                   United States District Judge
28
